Citation Nr: 1438656	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  12-00 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center 
in Denver, Colorado


THE ISSUE

Entitlement to eligibility for healthcare coverage under the Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 administrative decision by the Department of Veterans Affairs (VA) Health Administration Center in Denver, Colorado.


FINDING OF FACT

The Veteran is not rated permanently and totally disabled due to service-connected disability. 


CONCLUSION OF LAW

The requirements for eligibility for healthcare coverage under CHAMPVA have not been met.  38 U.S.C.A. § 1781 (2002 & Supp. 2013); 38 C.F.R. § 17.270 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part    at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant  of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  

There is no indication in the VCAA that Congress intended the Act to revise the unique and specific third-party claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Nevertheless, the appellant has been afforded due process.  Following receipt of the appellant's Notice of Disagreement (NOD) in August 2011 the Agency of Original  Jurisdiction (AOJ) readjudicated the claim in a November 2011 Statement of the Case (SOC) that detailed the applicable statute and the reasons why her claim had been denied.  The appellant was afforded ample opportunity to respond before the case was certified to the Board for appellate review.

In any event, the appellant has not cited any prejudice resulting from error in the content or timing of notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The appellant has been advised of her entitlement to a hearing before the Board, but she has declined such a hearing.  The appellant has not identified any existing evidence that should be procured before the issue on appeal is adjudicated, and the Board is unaware of any such outstanding evidence.  

For the reasons set forth above, no further notification or assistance is necessary, and the appellant is not prejudiced by adjudication of her claim at this time.  



Applicable Laws and Regulations

Pursuant to 38 U.S.C. 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members   of the Armed Forces.  The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries as set forth in §§ 17.271 through 17.278.  38 U.S.C.A. § 1781; 38 C.F.R. § 17.270(a).

The following persons are eligible for CHAMPVA benefits, provided that they are not eligible under Title 10 for the TRICARE Program or Part A of Title XVIII of the Social Security Act (Medicare) except as provided in paragraph (b) of this section.  (1) The spouse or child of a veteran who has been adjudicated by VA as
having a permanent and total service-connected disability; (2) The surviving spouse or child of a veteran who died as a result of an adjudicated service-connected condition(s) or who at the time of death was adjudicated permanently and totally disabled from a service-connected condition(s); (3) The surviving spouse or child of a person who died on active military service and in the line of duty and not due to such person's own misconduct; and, (4) An eligible child who is pursuing a full-time course of instruction approved under 38 U.S.C. Chapter 36 and who incurs a disabling illness or injury while pursuing such course.  38 C.F.R. § 17.271(a).

Evidence and Analysis

The appellant essentially asserts the Veteran is totally and permanently disabled due to his service-connected posttraumatic stress disorder (PTSD) and residuals of prostate surgery.  In support, she has submitted an April 2011 letter from the VA Regional Office (RO) in Denver, Colorado that stated the Veteran had been found to be 100 percent disabled due to service-connected disabilities and that he was considered by VA to be totally and permanently disabled.

Review of the Veteran's file in Virtual VA shows he was granted service connection for prostate cancer in May 2008; the condition was rated as 100 percent disabling, although that rating was not permanent.  At the time, it was the Veteran's only service-connected disability.

The appellant's present claim was received by VA in September 2010.

In March 2011 the RO issued a rating decision that proposed to reduce the rating for prostate cancer from 100 percent to 0 percent because the Veteran had not presented for examination.  However, the Veteran thereafter presented for examination and the RO issued a rating decision in August 2011 that reduced the rating for prostate cancer from 100 percent to 60 percent, effective from November 1, 2011.  Again, prostate cancer was the Veteran's only service-connected disability at the time.

In July 2013 the RO issued a rating decision that granted service connection for posttraumatic stress disorder (PTSD), with a rating of 30 percent effective from September 22, 2011; the same rating decision granted service connection for umbilical hernia effective from the same date but rated as noncompensable.  As result, the Veteran's combined rating for service-connected disabilities during the course of the appeal has been as follows: 100 percent from September 2010 to November 1, 2011, and 70 percent from that date.  

The Veteran did not appeal any of the above rating decisions and has not been adjudicated by VA as being permanently and totally disabled due to service-connected disability.  The Board acknowledges that the RO sent the Veteran a letter in April 2011 stating VA had found him to be permanently and totally disabled, but that letter was clearly erroneous.  At the time the Veteran had a 100 percent rating for prostate cancer, but that was clearly remarked at the time to be subject to revision if the condition improved, and in fact it was reduced in due course.  There are no  rating decisions establishing that the Veteran has been adjudicated as permanently and totally disabled.  His 100 percent rating was reduced in accordance with the rating criteria involving active cancer (see 38 C.F.R. § 4.4.115b, Diagnostic Code 7528), he is not in receipt of a total rating based on individual unemployability, and his current combined rating is 70 percent.  The April 2011 letter was merely a summary of benefits letter, not a notification of adjudicative action.  Indeed, the  letter notes it is was provided for purposes of applying for benefits such as housing entitlements, free or reduced state park annual memberships, state or local property or vehicle tax relief, or civil service preference. 

In sum, as permanently and total disability due to service-connected disability has not been established, the appellant does not meet the criteria for eligibility for CHAMPVA and the claim must be denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Eligibility for healthcare coverage under CHAMPVA is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


